Title: To James Madison from Albert Gallatin, 21 February 1803 (Abstract)
From: Gallatin, Albert
To: Madison, James


21 February 1803, Treasury Department. Transmits a copy of a letter from the collector at Baltimore enclosing various documents containing “all the information that can be obtained in relation to the complaint made by the Spanish Minister on that subject.”
 

   
   RC and enclosures (DNA: RG 59, ML). RC 1 p. In a clerk’s hand, signed by Gallatin. For enclosures, see n. 1.



   
   Gallatin enclosed a copy of a 12 Feb. 1803 letter from Robert Purviance (2 pp.) acknowledging receipt of Gallatin to Purviance, 8 Feb. 1803, which contained an extract of Yrujo’s 27 Jan. complaint to JM about the Augusta. Purviance forwarded a certificate from notary public Samuel Sterett explaining how the document in question was obtained from the collector’s office, which would “remove all just grounds of suspicion” that any customs officers were implicated in the business. As soon as Maryland attorney general Luther Martin returned from Washington, Purviance would forward a statement from him. Also enclosed was a copy of a 4 Jan. 1803 letter (1 p.) from Purviance to Maryland district attorney Zebulon Hollingsworth announcing the seizure of the Augusta for violation of the act for registering vessels and ordering Hollingsworth “to issue process against the vessel.” Purviance said security for the amount of the ship’s appraised value had been deposited and noted that the vessel had been altered from a brig to a ship before the incident. Purviance also enclosed 12 Feb. 1803 depositions by Sterett (4 pp.) and interpreter Louis Bernard (4 pp.) stating that owner Seth Sanger had removed an uncompleted protest from Sterett’s office and used it to obtain new ship’s papers from Spanish consul Bernabeu. Sterett notified Bernabeu of the fraud and requested the return of the document. Purviance refused to return the protest, but Bernard received the document from a deputy collector and took it to Martin. Deciding there was not enough evidence to prosecute, Martin gave the paper to Sterett. When Purviance demanded return of the document, Sterett complied, after removing his signature and seal. Purviance accused Bernard and Sterett of collusion, which both men denied.


